DETAILED ACTION
An amendment was received and entered on 11/5/2021.
Claims 1-15 are pending and under consideration.
Claims 3, 7, 8, 12, and 13 were canceled and claims 16-27 were added.
Claims 1, 2, 4-6, 9-11, and 14-27 are pending and under consideration.
Rejections and objections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims are drawn to methods of administering an oligonucleotide comprising the structure set forth in the claims, where that structure comprises 5 uracil residues designated “MeU”. The specification indicates at page 33, line26 that this notation refers to 5-methyluracil. 5-methyluracil is a synonym for thymine, so each of the “MeU” residues in the oligonucleotides recited in the claims can be interpreted as a thymine (T) residue.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 requires that a “corticosteroid is administered at a dose 40% to 80% lower than a standard daily 0.75mg/kg prednisolone dose or 40% to 80% lower than a standard 0.9mg/kg deflazacort dose.”  It is unclear from this language whether or not the claim is limited to administration of one of prednisilone or deflazacort within the recited ranges of dosage, or whether other corticosteroids can be administered within the recited dose range.  Claim 19 differs from claim 18 in that the numerical ranges are different, but is indefinite for the same reason, i.e. it is unclear if the claim is limited to requiring administration of one of prednisilone or deflazacort. It is also unclear if the claim is intended to require daily administration, or whether it only requires that the total dose administered is lower than the total dose administered by daily administration within the recited range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4-6, 9-11, 14, 16, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Butler-Browne et al (US 20120258093) in view of Klinger et al (US 20130345293), taken with the evidence of Limmroth et al (2014, of record).
Butler-Browne taught a method of treating Duchenne Muscular Dystrophy (DMD) in a patient in need thereof, comprising the step of administering to said patient an inhibitor of expression of a gene encoding an alpha4 integrin subunit, wherein said inhibitor is an antisense DNA molecule. See claim 16 and paragraphs 43-45. In one embodiment the inhibitor is ATL1102. See paragraph 53. ATL1102 is an oligonucleotide of the structure 5'-MeCMeUGAGTMeCTGTTTMeUMeCMeCAMeUMeUMeCMeU-3' where each linkage is a phosphorothioate linkage, and it is a 3-9-8 2’-OME gapmer. See Limmroth at first paragraph of Methods on page 1781. 
Butler-Browne taught that administration may be made on a daily basis and therapeutically effective amounts include 25, 50, 100, and 250 mg of the active ingredient (paragraph 59). The composition may be a sodium or potassium salt (paragraph 63). Butler-Browne taught that DMD is caused by mutations in a dystrophin gene in males (paragraph 3) and is considered to have taught treating such cases of DMD (as required by instant claim 10). Administration may be by subcutaneous route (paragraph 70).  
Butler-Brown was silent as to the arrangement of the phosphorothioate linkages of ATL1102 and did not indicate if they were e.g. S,O linkages, or O,O linkages as recited in instant claim 1. Butler-Browne indicated that the oligonucleotide could be formulated in sterilized water (paragraph 63).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the ATL1102 oligonucleotide of Butler-Brown to have O,O phosphorothioate linkages, if it did not already have them, in view of the teachings of Klinger who demonstrated that such linkages could be used in such an oligomer to inhibit the expression of alpha4 integrin in humans (see Example 1). Such a modification or substitution would have been no more than the substitution of one equivalent for another.  See MPEP 2143(I)(B) and MPEP 2144.06.  
With regard to the treatment outcomes recited in the instant claims, Butler-Browne and Klinger rendered obvious all of the recited active method steps, and the outcomes  are considered to occur inherently upon execution of the method steps. See MPEP 2112. Thus claims 1, 2, 5, 6, and 9-11 were prima facie obvious.
With regard to the administration schedules in claims 4, 16, and 17, it is noted that Butler-Browne taught that usage of compounds and compositions of the invention will be decided by the attending physician within the scope of sound medical judgment. Moreover, the specific therapeutically effective dose level for any particular subject will depend upon a variety of factors including the disorder being treated and the severity of the disorder; activity of the specific compound employed; the specific composition employed, the age, body weight, general health, sex and diet of the subject; the time of administration, and route of administration.  See paragraph 59.  Therefore it would have 
With regard to claims 14, 16, 17, and 22, Butler-Browne taught that treatment of DMD patients with glucocorticoids can improve the overall motor function and is associated with a reduction in the number of inflammatory mononuclear cells, mainly CD8 T cells, and dendritic cells, with a positive correlation between the reduction in the number of dendritic cells and clinical improvement (paragraph 5).  Accordingly it would have been obvious to have combined the aplha4 integrin inhibition treatment of Butler-Brown with glucocorticoid treatment.  One would have been motivated to do so to obtain the advantages of both treatments simultaneously. Thus the invention as a whole was prima facie obvious.

Claims 15, 18-21, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Butler-Browne et al (US 20150203849) and Klinger et al (US 20130345293)  as applied to claims 1, 2, 4-6, 9-11, 14, 16, 17, and 22 above, and further in view of Van Deutekom et al (US 20120046342). 
The teachings of Butler-Browne and Klinger can be combined to render obvious a method of treating MD in an individual by administration of an ATL1102 oligonucleotide comprising O,O phosphorothioate linkages and administration of glucocorticoids.

Van Deutekom taught that MD treatment can be supplemented by adjunct steroid treatment to achieve reduction of tissue inflammation, suppression of cytotoxic cells, and improved calcium homeostasis.   Preferably, prednisone steroids such as prednisone, prednisolone or deflazacort are used. The usual doses are 0.5-1.0 mg/kg/day, preferably 0.75 mg/kg/day for prednisone and prednisolone, and 0.4-1.4 mg/kg/day, preferably 0.9 mg/kg/day for deflazacort. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have supplemented the method of Butler-Browne and Klinger by administration of prednisolone or deflazacort as taught by Van Deutekom. One would have been motivated to do so because both Butler-Brown and Van Deutekom indicated that the use of glucocorticoids was beneficial for treatment of MD. Thus claims 15 and 23 were prima facie obvious.
With regard to claims 18-21 and 24-27, and the precise dosages and treatment schedules recited therein, Butler-Browne taught that usage of compounds and compositions of the invention will be decided by the attending physician within the scope of sound medical judgment. Moreover, the specific therapeutically effective dose level for any particular subject will depend upon a variety of factors including the disorder being treated and the severity of the disorder; activity of the specific compound employed; the specific composition employed, the age, body weight, general health, sex and diet of the subject; the time of administration, and route of administration.  See paragraph 59.  Therefore it would have been obvious to one of ordinary skill in the art at 
Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive.
Applicant asserts that it would not have been prima facie obvious to have used an anti-VLA-4 antibody in combination with a corticosteroid to treat DMD because a particular anti-VLA-4 antibody (Tysabri/Natalizumab) has been found to cause Progressive Multifocal Leukoencephalopathy (PML) in multiple sclerosis subjects and is not safe to be used in combination with other anti-inflammatory drugs such as interferon. This argument is unpersuasive with regard to claims 1, 2, 4-6, 9-11, 16, and 17 because these claims do not require the administration of any corticosteroid.  It is unpersuasive with regard to the remaining claims because Applicant’s opinion is not supported by evidence, and Applicant  has not provided any reason to believe that the antisense oligonucleotide ATL1102 will cause PML in DMD patients.  For example, Applicant has not shown that Tysabri/Natalizumab causes PML in all patients instead of only particular patients that might be at increased risk, e.g. due to the presence of anti-JCV antibodies.
Applicant also argues that no prima facie case of obviousness has been established due to the limited disclosure of Butler-Browne and references cited therein 
At pages 11-12 of the response, Applicant argues that Butler-Browne and the other cited references fail to provide any evidence supporting treatment of muscular dystrophy using any human VLA-4 antagonist, or that it would have been considered safe to use one in combination with corticosteroids given that it was known that it was not safe to administer the anti-VLA-4 antibody.  Again, this appears to be an argument that the references are not enabling, and is unpersuasive because the enablement requirement does not necessarily require any evidence of operability. Generally, enablement is evaluated by performing an analysis of undue experimentation factors (MPEP 2164.01(a) that is based on/supported by evidence.  Applicant has not performed such an analysis on the cited art and has provided no evidence that the nature of the invention, the state of the art, the level of skill, and the level of predictability in the art were insufficient in view of the guidance available to those of skill. Applicant argues that the Examiner cannot assert that the filed was predictable, however, the Examiner need not do so since MPEP 2121 indicates that the prior art is presumed to be operable/enabling. As evidence of unpredictability, Applicant relies on the fact that Butler stated that “there is no treatment for DMD, except the corticotherapy that can improve motor symptoms for only a short period of time”. This is unpersuasive because although Butler-Browne et al. disparaged the state of the 
Applicant asserts that the instant application provides animal and human clinical data in support of the instantly claimed method.  This argument does not overcome the rejection because it fails to identify any such data and fails to show how such data is commensurate in scope with the claims.  See MPEP 716.02. 
Therefore the rejections are maintained.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635